Name: Commission Regulation (EEC) No 274/88 of 29 January 1988 amending Regulations (EEC) No 1282/72 and 2192/81 as regards the sale of butter at a reduced price and the granting of aid for the purchase of butter by the armies and similar forces of the Member States
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  defence;  marketing
 Date Published: nan

 Official Journal of the European Communities No L 26/6130 . 1 . 88 COMMISSION REGULATION (EEC) No 274/88 of 29 January 1988 amending Regulations (EEC) No 1282/72 and 2192/81 as regards the sale of butter at a reduced price and the granting of aid for the purchase of butter by the armies and similar forces of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regu ­ laon (EEC) No 3904/87 (2), and particular Articles 6(7) and 12(3) thereof, Article 1 Regulation (EEC) No 1282/72 is hereby amended as follows : 1 . In Article 2, the expression ' 141 units of account' is replaced by ' 180,5'. 2. Article 5 is replaced by the following : 'Article 5 Where the purchase is carried out by an intermediary, the delivery of the butter shall be subject to the lodging of a security to ensure the fulfilment of the principal requirements relating to the delivery to the army or to similar forces and taking over by the latter. The . security shall be equal to the amount of the reduction in the purchase price resulting from the application of Article 2, plus 15 ECU per 100 kilo ­ grams.' 3 . In Article 8 :  the reference to Regulation (EEC) No 974/71 is replaced by a reference to Regulation (EEC) No 1677/85 ;  the second subparagraph is repealed. Whereas Commission Regulation (EEC) No 1282/72 (3), as last amended by Regulation (EEC) No 3812/85 (4), provides for the possibility of sale at a reduced price to the armies and similar forces of the Member States of butter bought in pursuant to Article 6 ( 1 ) of Regulation (EEC) No 804/68 ; whereas the application of that Regula ­ tion was suspended by Commission Regulation (EEC) No 2192/81 (*), as last amended by Regulation (EEC) No 3812/85 (4); whereas, in view of the present situation on the butter market and the scale of public stocks, the possibility of selling butter from public stocks to armies and similar forces should be re-opened, without necessa ­ rily suspending the possibility of granting the aid provided for under Regulation (EEC) No 2192/81 , and the selling price of the butter should be fixed once more ; Article 2 Regulation (EEC) No 2192/81 is hereby amended as follows : Whereas Article 6 of Regulation (EEC) No 2192/81 should accordingly be repealed and the amount of the aid fixed once more and in addition Article 2 (3) of that Regulation should be adjusted having regard to the repea ­ ling of Council Regulation (EEC) No 1269/79 (*) and the reference to the new Council Regulation (EEC) No 3667/83 of 19 December 1983 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms 0, as last amended by Regula ­ tion (EEC) No 2335/86 (8) ; 1 . Article 2(3) is replaced by the following : *3 . The aid provided for in Article 1 may not be combined, in the case of the United Kingdom, with the rducation of the special levy referred to in Article 3 (1 ) of Council Regulation (EEC) No 3667/83 (*). To that end, the amount of the aid shall be reduced b) the amount of the said reduction in the special levy. Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, f) No L 366, 28 . 12. 1983, p . 16 . 2. Article 6 is repealed. Article 3 This Regulation shall enter into force on the day of it publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 370, 30 . 12. 1987, p. 1 . (3) OJ No L 142, 22. 6 . 1972, p. 14. (4) OJ tfo L 368 , 31 . 12. 1985, p. 3 . (*) OJ No L 213, 1 . 8 . 1981 , p. 24. ( «) OJ No L 161 , 29 . 6 . 1979, p. 8 . M OJ No L 366, 28 . 12. 1983, p. 16. (8) OJ No L 203, 26. 7 . 1986, p. 7. No L 26/62 Official Journal of the European Communities 30 . 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President